Exhibit 10.6



 
AGREEMENT (the “Agreement”), entered into March 29, 2005, by and between
Candie's, Inc., a Delaware corporation (the “Company”), and Neil Cole (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise concerning the business and operations conducted by the Company and
such knowledge, experience and expertise may result in an increased sale price
in the event of a sale of the Company; and
 
WHEREAS, the Company desires to assure that the Executive will not compete with
the Company after the sale of the Company under certain circumstances.
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.  PAYMENT UPON SALE OF THE COMPANY.
 
1.1.  In the event of the sale of all or substantially all of the assets or
capital stock of the Company at such time as the Executive is employed by the
Company for an aggregate sale price ("Sale Price") of at least $5 per share
(subject to appropriate adjustment by the Board in the event of any stock split,
dividend or similar division of shares of the Company's common stock or reverse
split or similar combination of such common stock) of the Company's common stock
on a fully diluted basis at the time of the closing of such sale, and
immediately after the sale, the Executive is no longer employed by the Company
or its successor, in the same capacity as he was prior to such sale, for any
reason or no reason (as the case may be, a "Sale"), the Company shall pay to the
Executive an amount equal to 5% of the Sale Price (the "Payout"). In the event
that the Sale involves a sale of the Company's assets, the Sale Price shall be
determined by dividing the aggregate consideration received by the Company in
the Sale by the total number of outstanding shares of the Company's common
stock, on a fully-diluted basis, at the time of the closing of the Sale.
 
1.2.  For purposes of the foregoing, the following shall be considered to be
part of the Sale Price: contingent future payments (based upon future profits or
otherwise) paid to the Company or to all of its stockholders; payments for
noncompete covenants paid to the Company or to its stockholders other than the
Executive; and the value of all assumed liabilities (including, without
limitation, indebtedness for borrowed money, pension liabilities and
guarantees). In the event that the Sale Price is paid in whole or in part in the
form of securities, the value of such securities, for purposes of calculating
the Payout, shall be deemed to be the fair market value thereof on the day prior
to the consummation of the Sale as determined by the Board; provided, however,
that if such securities consist of securities for which there is an existing
public trading market (whether or not such securities would be deemed to be
"restricted stock" within the meaning of Rule 144(a)(3) of the General Rules and
Regulations promulgated under the Securities Act of 1933, as amended), the fair
market value thereof shall be deemed to be the average of the last sales prices
for such securities on the five (5) trading days ending five (5) days prior to
the consummation of the Sale.
 

--------------------------------------------------------------------------------


1.3.  The Payout shall be paid by the Company to the Executive, in full, within
fifteen (15) days after the consummation of the Sale, and shall be payable, at
the option of the Company, in cash or in kind (in the event that the Sale Price
includes consideration other than cash). If the Sale Price is increased by
contingent payments, or if a portion of the Sale Price is paid into escrow, the
portion of the Payout relating thereto shall be calculated and paid when and as
such contingent payments are made, or when such portion of the proceeds is
released from escrow, as the case may be. The determination of the amount of the
Payout shall be made by the Board or its designee whose decision shall be final.
 
2.  NONCOMPETITION; NONSOLICITATION 
 
2.1.  The Executive hereby agrees that during the period of one year (the
“Non-Compete Term”) following a Sale, he shall not, directly or indirectly,
within any county (or adjacent county) in any State within a fifty (50) mile
radius of the location of any of the Company's offices, engage, have an interest
in or render any services to any business (whether as owner, manager, operator,
licensor, licensee, lender, partner, stockholder, joint venturer, employee,
consultant or otherwise) competitive with the business activities conducted by
the Company, its subsidiaries, or affiliates during the time of Executive’s
employment by the Company, or at the termination of his employment.
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
owning stock in a publicly traded corporation whose activities compete with
those of the Company’s, provided that such stock holdings are not greater than
five percent (5%) of such corporation.
 
2.2.  The Executive shall not, during the Non-Compete Term, directly or
indirectly, take any action which constitutes an interference with or a
disruption of any of the Company’s business activities including, without
limitation, the solicitations of the Company’s customers, or persons listed on
the personnel lists of the Company.
 
2.3.  For purposes of clarification, but not of limitation, the Executive hereby
acknowledges and agrees that the provisions of Sections 2.1 and 2.2 above shall
serve as a prohibition against him from, during the period referred to therein,
directly or indirectly, hiring, offering to hire, enticing, soliciting or in any
other manner persuading or attempting to persuade any officer, employee, agent,
lessor, lessee, licensor, licensee or customer of the Company (but only those
suppliers existing during the time of the Executive’s employment by the Company,
or at the termination of his employment), to discontinue or alter his, her or
its relationship with the Company.
 
2.4.  Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
paragraph 2 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to seek a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this
paragraph 2 or such other relief as may be required specifically to enforce any
of the covenants in this paragraph 2. If for any reason it is held that the
restrictions under this paragraph 1 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration and scope identified in this paragraph as will
render such restrictions valid and enforceable.
 
2

--------------------------------------------------------------------------------


3.  MISCELLANEOUS
 
3.1.  Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
 
To the Company:
Candie's, Inc.
215 West 40th Street
6th Floor
New York, NY 10018
Attn: Deborah Sorell Stehr
Senior Vice President and General Counsel
     
with a copy to: 
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Attn: Robert J. Mittman, Esq.
   
To the Executive:
Neil Cole
525 East 72nd Street
Apt 15E
New York, NY 10021
   

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
 
3.2.  Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
3.3.  Binding Effect; Benefits. Executive may not delegate his duties or assign
his rights hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
 
3

--------------------------------------------------------------------------------


3.4.  Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive with respect to the subject
matter hereof. This Agreement may be amended at any time by mutual written
agreement of the parties hereto. In the case of any conflict between any express
term of this Agreement and any statement contained in any employment manual,
memo or rule of general applicability of the Company, this Agreement shall
control.
 
3.5.  Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required under the Company’s employee benefit plans, if any.
 
3.6.  Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of New York. Any claim or controversy arising out of or in connection with
this Agreement, or the breach thereof, shall be adjudicated exclusively by the
Supreme Court, New York County, State of New York, or by a federal court sitting
in Manhattan in New York City, State of New York. The parties hereto agree to
the personal jurisdiction of such courts and agree to accept process by regular
mail in connection with any such dispute.
 
3.7.  Legal Fees and Court Costs. In the event that any action, suit or other
proceeding in law or in equity is brought to enforce the provisions of this
Agreement, and such action results in the award of a judgment for money damages
or in the granting of any injunction in favor of the Company, all expenses
(including reasonable attorneys’ fees) of the Company in such action, suit or
other proceeding shall be paid by the Executive. In the event that any action,
suit or other proceeding in law or in equity is brought to enforce the
provisions of this Agreement, and such action results in the award of a judgment
for money damages or in the granting of any injunction in favor of the
Executive, all expenses (including reasonable attorneys’ fees and travel
expenses) of the Executive in such action, suit or other proceeding shall be
paid by the Company.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first above
written,
 
THE COMPANY:
 
CANDIE'S, INC
   
By:/s/ Warren Clamen
   
EXECUTIVE
 /s/ Neil Cole
Neil Cole


4